                 Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 1 of 27



 1                         IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 2

 3   STEVEN VANCE and TIM JANECYK, for
     themselves and others similarly situated,
 4
                            Plaintiffs,
 5
                                                          No. ________________
 6                   v.
                                                          CLASS ACTION COMPLAINT
 7   AMAZON.COM, INC.,
                                                          JURY DEMAND
 8
                            Defendant.
 9

10

11
                                     CLASS ACTION COMPLAINT
12
            Plaintiffs STEVEN VANCE and TIM JANECYK, on behalf of themselves and all other
13
     similarly situated individuals (“Plaintiffs”), by and through their respective attorneys, bring this
14

15   Class Action Complaint against Defendant Amazon.com, Inc. (“Amazon”) and allege the

16   following:
17
                                            INTRODUCTION
18
            1.       Facial recognition technology – once a thing only seen in movies – now
19
     threatens to end individual privacy. Public and private entities increasingly deploy facial
20

21   recognition products to determine a private citizens’ identities, as well as other personal

22   information, such as their addresses, phone numbers, whereabouts and acquaintances.
23
            2.       Unlike the way facial recognition technology is depicted in the movies, the
24
     actual technology is plagued by a major problem – it is inaccurate, especially when it comes to
25
     correctly identifying women and people of color.
26

27          3.       In recent years, an “arms race” has developed amongst for-profit companies

28   seeking to become market leaders in the facial recognition arena. Critical to winning this battle
     CLASS ACTION COMPLAINT - 1                                                          LOEVY & LOEVY
                                                                                    100 KING ST., #100-748
                                                                           SEATTLE, WASHINGTON 98104
                                                                        T: 312-243-5900, FAX: 312-243-5092
                 Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 2 of 27



 1   has been to the ability to claim a low identification error rate – i.e., the for-profit companies
 2
     want to herald the accuracy of their products, including accuracy in identifying woman and
 3
     people of color.
 4
            4.       In its effort to improve its facial recognition technology, Defendant Amazon
 5

 6   violated Illinois’ Biometric Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”), by,

 7   among other things, unlawfully collecting, obtaining, storing, using, possessing and profiting
 8
     from the biometric identifiers and information of Plaintiffs Vance and Janecyk and all other
 9
     similarly situated Illinois residents and citizens (hereinafter, the “Class Members”).
10
            5.       Plaintiffs bring this Class Action Complaint seeking: (a) statutory damages of
11

12   $5,000 per BIPA violation, or, alternatively, if Defendant Amazon acted negligently, $1,000 per

13   BIPA violation, along with attorneys’ fees and costs; (b) disgorgement of Defendant’s ill-gotten
14
     gains derived from the use of the unlawfully-acquired data; and (c) an injunction (i) barring
15
     Defendant from any further use of Illinois citizens’ and residents’ biometric identifiers and
16
     information; (ii) barring Defendant from continuing to collect, obtain, store, use, possess and
17

18   profit from Plaintiffs’ and Class Members’ biometric identifiers and information; and (iii)

19   requiring Defendant to delete and destroy Plaintiffs’ and Class Members’ biometric identifiers
20
     and information.
21
                                                 PARTIES
22
            6.       At relevant times, Plaintiff STEVEN VANCE was – and remains – an Illinois
23

24   resident who lived in the Northern District of Illinois. Defendant Amazon collected, obtained,

25   stored, used, possessed and profited from Plaintiff Vance’s biometric identifiers and
26
     information – namely, facial geometric scans of Plaintiff Vance.
27

28

     CLASS ACTION COMPLAINT - 2                                                          LOEVY & LOEVY
                                                                                    100 KING ST., #100-748
                                                                           SEATTLE, WASHINGTON 98104
                                                                        T: 312-243-5900, FAX: 312-243-5092
                 Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 3 of 27



 1          7.       At relevant times, Plaintiff TIM JANECYK was – and remains – an Illinois
 2
     resident who lived in the Northern District of Illinois. Defendant Amazon collected, obtained,
 3
     stored, used, possessed and profited from Plaintiff Janecyk’s biometric identifiers and
 4
     information – namely, facial geometric scans of Plaintiff Janecyk.
 5

 6          8.       Defendant Amazon is a Delaware corporation headquartered in Seattle,

 7   Washington.
 8
                                     JURISDICTION AND VENUE
 9
            9.       This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) (the “Class Action
10
     Fairness Act”) because sufficient diversity of citizenship exists between the parties in this
11

12   action, the aggregate amount in controversy exceeds $5,000,000, exclusive of interests and

13   costs, and there are 100 or more members of the Class. Because it is estimated that the Class
14
     will have thousands of members and Defendant Amazon’s intentional and reckless violations of
15
     BIPA are punishable by statutory damages of $5,000 per violation, the amount in controversy is
16
     well in excess of $5,000,000. This Court has supplemental jurisdiction over the state law claim
17

18   pursuant to 28 U.S.C. § 1367.

19          10.      This Court has personal jurisdiction over Defendant Amazon because Amazon is
20
     at home in the Western District of Washington. As alleged above, Amazon is headquartered in
21
     Seattle, Washington.
22
            11.      Venue is proper under 28 U.S.C. § 1391(b)(1) because Defendant Amazon
23

24   resides in the Western District of Washington.

25

26

27

28

     CLASS ACTION COMPLAINT - 3                                                        LOEVY & LOEVY
                                                                                  100 KING ST., #100-748
                                                                         SEATTLE, WASHINGTON 98104
                                                                      T: 312-243-5900, FAX: 312-243-5092
               Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 4 of 27



 1                                    FACTUAL ALLEGATIONS
 2
     Biometric Identifiers
 3
            12.     Every individual has unique features by which he or she can be identified using a
 4
     set of standard quantitative measurements, commonly referred to as “biometric identifiers.”
 5

 6          13.     For example, the shape of and distance between tiny ridges on each person’s

 7   finger are unique, so measures of those features can be used to identify a specific individual as
 8
     the person who made a fingerprint.
 9
            14.     Each person also has a unique facial geometry composed of, among other
10
     measures, distances between key facial landmarks and ratios between those distances.
11

12          15.     Once a picture of a person’s face is scanned and its biometric measurements are

13   captured, computers can store that information and use it to identify that individual any other
14
     time that person’s face appears on the internet, in a scanned picture or footage from any of the
15
     billions of cameras that are constantly monitoring the public’s daily lives.
16
            16.     Unlike fingerprints, however, facial biometrics are readily observable and, thus,
17

18   present a grave and immediate danger to privacy, individual autonomy and liberty.

19   The Illinois Biometric Information Privacy Act
20
            17.     Through BIPA, Illinois strictly regulates the collection, obtainment, storage and
21
     use of biometric identifiers.
22
            18.     Under BIPA, biometric identifiers include a scan of an individual’s face
23

24   geometry. 740 ILCS § 14/10.

25          19.     Under BIPA, biometric information is “any information . . . based on an
26
     individual’s biometric identifier used to identify an individual.” 740 ILCS § 14/10.
27

28

     CLASS ACTION COMPLAINT - 4                                                          LOEVY & LOEVY
                                                                                    100 KING ST., #100-748
                                                                           SEATTLE, WASHINGTON 98104
                                                                        T: 312-243-5900, FAX: 312-243-5092
                  Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 5 of 27



 1             20.     According to the Illinois General Assembly: “[b]iometrics are unlike other
 2
     unique identifiers that are used to access finances or other sensitive information. For example,
 3
     social security numbers, when compromised, can be changed.                   Biometrics, however, are
 4
     biologically unique to the individual; therefore, once compromised, the individual has no
 5

 6   recourse, is at heightened risk for identity theft, and is likely to withdraw from biometric-

 7   facilitated transactions.” 740 ILCS § 14/5(c).
 8
               21.     Pursuant to BIPA, a private entity is, among other things: (a) prohibited from
 9
     collecting or otherwise obtaining an individual’s biometric identifiers and information without
10
     providing written notice and obtaining a written release; (b) prohibited from profiting from an
11

12   individual’s biometric identifiers and information; and (c) required, to the extent it is in

13   possession of biometric identifiers or information, to develop a written policy, made available to
14
     the public, that establishes a retention schedule and guidelines for permanently destroying such
15
     identifiers and information. 740 ILCS § 14/15.
16
               22.     BIPA provides for a private right of action and allows a prevailing party to
17

18   recover liquidated damages in the amount of: (a) $1,000 or actual damages, whichever is

19   greater, for negligent violations of its provisions; and (b) $5,000 or actual damages, whichever
20
     is greater, for intentional or reckless violations of its provisions. 740 ILCS § 14/20. BIPA also
21
     allows for the recovery of attorneys’ fees and costs and injunctive relief. 740 ILCS § 14/20.
22
                       Facial Recognition Technology
23

24             23.     Facial recognition is a form of computer artificial intelligence the goal of which

25   is to “create systems that detect, recognize, verify and understand characteristics of human
26
     faces.” 1
27

28
     1
         Michele Merler, et al., Diversity in Faces, IBM Research AI (Apr. 10, 2019) (“Diversity in Faces”).
     CLASS ACTION COMPLAINT - 5                                                               LOEVY & LOEVY
                                                                                         100 KING ST., #100-748
                                                                                SEATTLE, WASHINGTON 98104
                                                                             T: 312-243-5900, FAX: 312-243-5092
                Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 6 of 27



 1            24.   To do this well, the algorithms driving facial recognition technology must be
 2
     trained with and fed vast quantities of images of a diverse array of faces. To satisfy the ever-
 3
     growing demand for myriad high-resolution images of faces, unchecked companies have begun
 4
     turning to the internet, where photographs are sometimes taken without the photographer’s or
 5

 6   subject’s knowledge or consent. This has been called the dirty little secret of AI training sets.

 7   Researchers often just grab whatever images they can find “in the wild.”
 8
              25.   Facial recognition products rely on machine learning algorithms that are trained
 9
     with labeled data. 2 As a result, algorithms trained with biased data can result in algorithmic
10
     discrimination, 3 which, in turn, can lead to facial recognition products that are less effective at
11

12   identifying certain types of faces.

13            26.   For example, an algorithm trained on a dataset that underrepresents a group or
14
     subgroup – e.g., woman or people of color – will have a higher rate of error with respect to
15
     identifying members of those groups or subgroups.
16
              27.   Historically, available datasets on which facial recognition algorithms were
17

18   trained contained a disproportionate number of light-skinned males.

19   Flickr
20
              28.   At relevant times, Flickr was a photo-sharing website that had access to over 100
21
     million photographs posted by Flickr users.
22
              29.   In or about 2014, Flickr – through its parent company Yahoo! – compiled
23

24   approximately 100 million Flickr photographs into a single dataset (the “Flickr Dataset”) and

25   made the dataset publicly available.
26

27   2
       Joy Buolamwini, et al., Gender Shades: Intersectional Accuracy Disparities in Commercial Gender
28   Classification, Proceedings of Machine Learning Research 81:1-15 (2018) at 1.
     3
       Id.
     CLASS ACTION COMPLAINT - 6                                                          LOEVY & LOEVY
                                                                                    100 KING ST., #100-748
                                                                           SEATTLE, WASHINGTON 98104
                                                                        T: 312-243-5900, FAX: 312-243-5092
                 Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 7 of 27



 1            30.      Flickr did so without informing or receiving the consent of the individuals who
 2
     uploaded these photographs to Flickr or who appeared in these photographs.
 3
              31.      Flickr contended that its purpose in releasing the Flickr Dataset was to help
 4
     improve the accuracy and reliability of facial recognition technology.
 5

 6            32.      The Flickr Dataset contained images of Illinois citizens and residents, including

 7   images of Plaintiffs and Class Members.
 8
     The Gender Shades Study
 9
              33.      In or about February 2018, researchers released Gender Shades: Intersectional
10
     Accuracy Disparities in Commercial Gender Classification (“Gender Shades”) in which they
11

12   noted that prior studies had shown that “machine learning algorithms can discriminate based on

13   classes like race and gender.” 4
14
              34.      Building on that prior research, the researchers analyzed three commercial facial
15
     recognition products focusing on each product’s ability to accurately identify gender. 5
16
              35.      The study determined that each product more accurately classified: (a) males
17

18   than females; and (b) lighter individuals than darker individuals. 6

19            36.      Significantly, the error rate with respect to accurately classifying darker females
20
     was 20.8% for Defendant Amazon, specifically, and as high as approximately 34.7%. 7
21
              37.      The researchers concluded that the “most improvement is needed on darker
22
     females specifically. More broadly, the error gaps between male and female classification along
23

24   with lighter and darker classification should be closed.” 8

25

26   4
       Id.
     5
       See id. at 8.
27   6
       Id.
     7
28     Id. at 9.
     8
       Id. at 11.
     CLASS ACTION COMPLAINT - 7                                                            LOEVY & LOEVY
                                                                                      100 KING ST., #100-748
                                                                             SEATTLE, WASHINGTON 98104
                                                                          T: 312-243-5900, FAX: 312-243-5092
               Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 8 of 27



 1           38.     In a follow-up to Gender Shades, the researchers examined the accuracy of
 2
     Defendant Amazon’s Rekognition facial recognition technology, as compared to the
 3
     technologies examined in the original study and as modified after the study. 9
 4
             39.     The updated study found that Rekognition had an error rate of 31.37% with
 5

 6   respect to identifying dark-skinned females, as opposed to an error rate of 0.00% with respect to

 7   identifying light-skinned males. 10
 8
     Response to Gender Shades
 9
             40.     In the aftermath of Gender Shades, companies felt pressured to improve the
10
     accuracy of, and reduce the bias in, their facial recognition products.
11

12           41.     In or about April 2019, International Business Machines Corporation (“IBM”)

13   noted that a “critical aspect limiting face recognition performance in practice is facial diversity,”
14
     begging the question “does the training data for [face recognition] systems fairly represent the
15
     distribution of faces we see in the world?” 11
16
             42.     To respond to the issue, IBM created Diversity in Faces – a new dataset
17

18   consisting of one million images culled from the Flickr Dataset – for the purpose of improving

19   the ability of facial recognition systems to fairly and accurately identify all individuals (the
20
     “Diversity in Faces Dataset”). 12
21
             43.     In creating the Diversity in Faces Dataset, IBM scanned the facial geometry of
22
     each image contained in the dataset and created a “comprehensive set of annotations of intrinsic
23

24   facial features that includes craniofacial distances, areas and ratios, facial symmetry and

25
     9
       Inioluwa Deborah Raji, et al., Actionable Auditing: Investigating the Impact of Publicly Naming Biased
26   Performance Results of Commercial AI Products, Ass’n for the Advancement of Artificial Intelligence
     (2019).
27   10
        Id. at 4.
     11
28      Diversity in Faces, supra, at 1.
     12
        See id.
     CLASS ACTION COMPLAINT - 8                                                             LOEVY & LOEVY
                                                                                       100 KING ST., #100-748
                                                                              SEATTLE, WASHINGTON 98104
                                                                           T: 312-243-5900, FAX: 312-243-5092
                Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 9 of 27



 1   contrast, skin color, age and gender predictions, subjective annotations, and pose and
 2
     resolution.” 13
 3
              44.      To build the Diversity in Faces Database, IBM extracted 19 facial landmark
 4
     points from each image in the dataset to determine 68 key points for each face. 14
 5

 6            45.      IBM used the 19 facial landmark points to extract craniofacial features for each

 7   image, as shown in the figure below 15:
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
              46.      The Diversity in Faces Dataset contained the biometric identifiers and
22
     information of Plaintiffs and Class Members.
23

24            47.      IBM did not seek nor receive permission from Plaintiffs or Class Members to

25   include their images in the Diversity in Faces Dataset, let alone to perform scans of their facial
26

27   13
        Id. at 2.
     14
28      Id. at 9.
     15
        Id. at 9-10.
     CLASS ACTION COMPLAINT - 9                                                           LOEVY & LOEVY
                                                                                     100 KING ST., #100-748
                                                                            SEATTLE, WASHINGTON 98104
                                                                         T: 312-243-5900, FAX: 312-243-5092
                 Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 10 of 27



 1   geometries or to otherwise collect, obtain, store, use, possess or profit from their biometric
 2
     identifiers and information.
 3
               48.     In or about April 2019, IBM published a journal article describing the Diversity
 4
     in Faces Dataset in great detail and making clear that the dataset contained the biometric
 5

 6   identifiers and information of each individual who appeared in the dataset.

 7             49.     IBM made the Diversity in Faces Dataset available to other for-profit companies
 8
     that developed, produced, marketed, sold or otherwise used facial recognition products and
 9
     technologies in connection with their for-profit businesses. 16
10
               50.     To obtain the Diversity in Faces Dataset from IBM, a company had to apply for
11

12   permission from IBM via an online questionnaire.

13             51.     If IBM granted access to the Diversity in Faces Dataset, the company seeking
14
     access had to download the dataset from a link provided by IBM.
15
               52.     The information provided to companies that downloaded the Diversity in Faces
16
     Dataset included the biometric identifiers and information extracted from each photograph in
17

18   the dataset and links to each photograph on Flickr from which IBM extracted the biometric data.

19             53.     From the Flickr links IBM provided to companies that downloaded the Diversity
20
     in Faces Dataset, the companies were able to identify the Flickr user who uploaded the
21
     photograph to Flickr, view the Flickr user’s homepage and other posted material, and view each
22
     photograph’s metadata, including any available geo-tags relating to where the photograph was
23

24   taken or uploaded.

25

26

27

28
     16
          See Diversity in Faces, supra.
     CLASS ACTION COMPLAINT - 10                                                          LOEVY & LOEVY
                                                                                     100 KING ST., #100-748
                                                                            SEATTLE, WASHINGTON 98104
                                                                         T: 312-243-5900, FAX: 312-243-5092
              Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 11 of 27



 1          Defendant Amazon Obtained the Diversity in Faces Dataset
 2
            54.     At relevant times, Defendant Amazon developed, produced, marketed and
 3
     otherwise used facial recognition products and technologies in connection with its business.
 4
            55.     Amazon’s core facial recognition product is Amazon Rekognition, which
 5

 6   (among other features) allows users to match new images of faces with existing, known facial

 7   images “based on their visual geometry, including the relationship between the eyes, nose,
 8
     brow, mouth, and other facial features.” 17
 9
            56.     On information and belief, Amazon Rekognition, is a fundamental cornerstone of
10
     many of Amazon’s largest consumer products and services around the world, including but not
11

12   limited to: (a) Amazon’s photo platform – Amazon Photos; (b) Amazon’s smart home systems

13   and cameras, including the Ring video doorbell; and (c) Alexa, Amazon’s virtual assistant
14
     technology that is integrated into mobile phone applications on Android and Apple operating
15
     systems. On information and belief, Amazon has also profited from selling its facial recognition
16
     technology to third parties.
17

18          57.     Amazon is the largest provider of facial recognition technology to law

19   enforcement agencies, and has marketed their Rekognition software to agencies such as ICE and
20
     the FBI, to monitor individuals they consider “people of interest.” 18 Amazon has also partnered
21
     with more than 1,300 law enforcement agencies, allowing them to use footage from their Ring
22
     home security cameras in criminal investigations. 19 Amazon has expanded these efforts,
23

24

25   17
        Amazon, The Facts on Facial Recognition with Artificial Intelligence,
     https://aws.amazon.com/rekognition/the-facts-on-facial-recognition-with-artificial-intelligence/ (last
26   accessed June 16, 2020)
     18
27      Karen Hao, The two-year fight to stop Amazon from selling face recognition to the police, MIT Tech.
     Rev. (June 12, 2020), https://www.technologyreview.com/2020/06/12/1003482/amazon-stopped-selling-
28   police-face-recognition-fight/ (last visited June 22, 2020).
     19
        Id.
     CLASS ACTION COMPLAINT - 11                                                           LOEVY & LOEVY
                                                                                      100 KING ST., #100-748
                                                                             SEATTLE, WASHINGTON 98104
                                                                          T: 312-243-5900, FAX: 312-243-5092
               Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 12 of 27



 1   marketing their facial recognition software to government agencies despite warnings from
 2
     consumers, employees, members of Congress and shareholders. 20
 3
              58.   In July 2018, the American Civil Liberties Union of Northern California
 4
     (“ACLU”) published the results of a study of Rekognition’s accuracy. 21
 5

 6            59.   According to the ACLU’s study, Rekognition incorrectly matched 28 members

 7   of the United States Congress as people who had been arrested for a crime. 22
 8
              60.   According to the study, the false matches disproportionately involved people of
 9
     color.
10
              61.   After IBM made the Diversity in Faces Dataset available, Defendant Amazon
11

12   applied for and obtained the Diversity in Faces Dataset from IBM.

13            62.   Defendant Amazon obtained the Diversity in Faces Dataset in order to improve
14
     the fairness and accuracy of its facial recognition products and technologies.
15
              63.   On information and belief, upon obtaining the Diversity in Faces Dataset from
16
     IBM, Defendant Amazon used the links provided by IBM to download, copy or otherwise
17

18   obtain from Flickr each photograph in the dataset, including Plaintiffs’ photographs, in order to

19   associate the biometric identifiers and information provided by IBM with the actual
20
     photographs to which the biometric data related.
21

22   20
        See Kate Conger, Amazon Workers Demand Jeff Bezos Cancel Face Recognition Contracts with Law
23   Enforcement, Gizmodo (June 21, 2018), https://gizmodo.com/amazon-workers-demand-jeff-bezos-
     cancel-face-recognitio-1827037509 (last accessed June 22, 2020); Pressure Mounts on Amazon,
24   Microsoft, and Google Against Selling Facial Recognition to Government, ACLU Northern California
     (Jan. 15, 2019), https://www.aclunc.org/news/pressure-mounts-amazon-microsoft-and-google-against-
25   selling-facial-recognition-government (last visited June 22, 2020); Heather Kelly, Jeff Bezos: Amazon
     will     keep      working     with    the     DoD,      CNN      Business      (Oct.     15,   2018),
26   https://www.cnn.com/2018/10/15/tech/jeff-bezos-wired/index.html (last visited June 22, 2020).
     21
        Jacob Snow, Amazon’s Face Recognition Falsely Matched 28 Members of Congress with Mugshots,
27
     ACLU.org (July 26, 2018), https://www.aclu.org/blog/privacy-technology/surveillance-
28   technologies/amazons-face-recognition-falsely-matched-28 (last accessed June 18, 2020).
     22
        Id.
     CLASS ACTION COMPLAINT - 12                                                          LOEVY & LOEVY
                                                                                     100 KING ST., #100-748
                                                                            SEATTLE, WASHINGTON 98104
                                                                         T: 312-243-5900, FAX: 312-243-5092
              Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 13 of 27



 1          64.     Defendant Amazon obtained the Diversity in Faces Dataset in order to improve
 2
     the fairness and accuracy of its facial recognition products and technologies.
 3
            65.     Defendant Amazon profited from the biometric identifiers and information
 4
     contained in the Diversity in Faces Dataset because those biometric identifiers and information
 5

 6   allowed Amazon to improve its facial recognition products and technologies, including, upon

 7   information and belief, by allowing Amazon to improve the effectiveness of its facial
 8
     recognition technology on a diverse array of faces, thereby making those products and
 9
     technologies more valuable in the commercial marketplace.
10
            Allegations Related to Plaintiffs
11

12                  Plaintiff Vance

13          66.     In or about 2008, Plaintiff Vance uploaded to Flickr from his computer in Illinois
14
     a photograph of himself and two family members (the “2008 Photo”).
15
            67.     In addition to the 2008 Photo, Plaintiff Vance uploaded numerous other
16
     photographs to Flickr.
17

18          68.     At relevant times, Plaintiff Vance’s publicly-accessible Flickr profile page

19   clearly identified his Chicago, Illinois residence and provided a method for those accessing his
20
     page to contact him directly via Flickr’s internal “FlickrMail” direct message system, which
21
     Defendant Amazon chose not to do.
22
            69.     The 2008 Photo, as well as numerous other photographs uploaded to Flickr by
23

24   Plaintiff Vance, are included in the Diversity in Faces Dataset obtained by Defendant Amazon.

25          70.     Based on the links Defendant Amazon received from IBM, at relevant times, it
26
     knew that each of Plaintiff Vance’s photographs in the Diversity in Faces Dataset – including
27
     the 2008 Photo – originated from, and was affiliated with, his Flickr account.
28

     CLASS ACTION COMPLAINT - 13                                                        LOEVY & LOEVY
                                                                                   100 KING ST., #100-748
                                                                          SEATTLE, WASHINGTON 98104
                                                                       T: 312-243-5900, FAX: 312-243-5092
              Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 14 of 27



 1           71.    Defendant Amazon never advised or informed Plaintiff Vance or his legal
 2
     authorized representative in writing: (a) that it collected, stored and used Plaintiff Vance’s
 3
     biometric identifiers and information; or (b) of the specific purpose and length of term for
 4
     which Plaintiff Vance’s biometric identifiers and information were being collected, stored and
 5

 6   used.

 7           72.    Defendant Amazon never received a written release executed by Plaintiff Vance
 8
     or his legally authorized representative to collect, capture, receive, obtain, store or use his
 9
     biometric identifiers and information.
10
             73.    As alleged in more detail below, Defendant Amazon’s conduct has injured
11

12   Plaintiff Vance and subjected him to additional imminent and certainly impending injuries.

13                  Allegations Related to Plaintiff Janecyk
14
             74.    Plaintiff Janecyk is an accomplished photographer, having focused his work in
15
     portraiture and street life photography.
16
             75.    In 2008, Plaintiff Janecyk signed up for a Flickr account in the Village of Tinley
17

18   Park, Illinois, and has since then uploaded in excess of a thousand of his photographs to Flickr.

19   Among those photographs is a 2011 photograph depicting Plaintiff Janecyk’s own face (the
20
     “2011 Photo”), which Plaintiff Janecyk uploaded to Flickr from his device in Illinois.
21
             76.    At relevant times, Plaintiff Janecyk’s publicly-accessible Flickr profile page
22
     clearly identified his Illinois residence and provided a method for those accessing his page to
23

24   contact him directly via Flickr’s internal “FlickrMail” direct message system, which Defendant

25   Amazon chose not to do.
26
             77.    The 2011 Photo, as well as numerous other photographs uploaded to Flickr by
27
     Plaintiff Janecyk, are included in the Diversity in Faces Dataset obtained by Defendant Amazon.
28

     CLASS ACTION COMPLAINT - 14                                                       LOEVY & LOEVY
                                                                                  100 KING ST., #100-748
                                                                         SEATTLE, WASHINGTON 98104
                                                                      T: 312-243-5900, FAX: 312-243-5092
              Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 15 of 27



 1           78.    Based on the links Defendant Amazon received from IBM, at relevant times, it
 2
     knew that each of Plaintiff Janecyk’s photographs in the Diversity in Faces Dataset – including
 3
     the 2011 Photo – originated from, and was affiliated with, his Flickr account.
 4
             79.    Defendant Amazon never advised or informed Plaintiff Janecyk or his legal
 5

 6   authorized representative in writing: (a) that it collected, stored and used Plaintiff Janecyk’s

 7   biometric identifiers and information; or (b) of the specific purpose and length of term for
 8
     which Plaintiff Janecyk’s biometric identifiers and information were being collected, stored and
 9
     used.
10
             80.    Defendant Amazon never received a written release executed by Plaintiff
11

12   Janecyk or his legally authorized representative to collect, capture, receive, obtain, store or use

13   his biometric identifiers and information.
14
             81.    As alleged in more detail below, Defendant Amazon’s conduct has injured
15
     Plaintiff Janecyk and subjected him to additional imminent and certainly impending injuries.
16
             Plaintiffs’ and Class Members’ Injuries and Damages
17

18           82.    As a result of Defendant Amazon’s unlawful conduct, Plaintiffs and Class

19   Members have already sustained injuries and face many more imminent and certainly
20
     impending injuries, which injuries they will continue to suffer.
21
             83.    Defendant Amazon chose to use and profit from biometric identifiers and
22
     information scanned from photographs that were uploaded from Illinois; managed via Illinois-
23

24   based user accounts, computers and mobile devices; and/or created in Illinois. In so doing,

25   Amazon exposed Illinois residents and citizens to ongoing privacy risks within Illinois,
26
     knowing that its conduct would injure those residents and citizens within Illinois. Further,
27
     Amazon knew or had reason to know that obtaining Illinois residents’ and citizens’ biometric
28

     CLASS ACTION COMPLAINT - 15                                                         LOEVY & LOEVY
                                                                                    100 KING ST., #100-748
                                                                           SEATTLE, WASHINGTON 98104
                                                                        T: 312-243-5900, FAX: 312-243-5092
              Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 16 of 27



 1   identifiers and information in violation of BIPA would deprive those residents and citizens of
 2
     their statutorily-protected privacy rights, neutralize Illinois residents’ and citizens’ abilities to
 3
     control access to their biometric identifiers and information via their Illinois-managed devices,
 4
     expose Illinois residents and citizens to potential surveillance and other privacy harms as they
 5

 6   went about their lives within the state, and deter Plaintiffs and Class Members from publicly

 7   posting photographs. As such, Illinois had and has a direct interest in regulating the unlawful
 8
     conduct alleged herein in order to protect the rights and interests of its residents and citizens.
 9
            84.     As the Illinois General Assembly has found and the Illinois Supreme Court has
10
     confirmed, the harm to Plaintiffs and Class Members as a result of Defendant Amazon’s
11

12   unlawful conduct has already occurred.

13          85.     Further, as businesses worldwide compete to develop ever more advanced facial
14
     recognition technology, the race for data imperils the privacy of individuals everywhere,
15
     including the privacy of Plaintiffs and Class Members. Public policy in Illinois provides that
16
     given the risks of unwanted data collection and disclosure, its citizens need the power to make
17

18   decisions about the fate of their unique biometric identifiers and information. Defendant

19   Amazon’s actions robbed Plaintiffs and Class Members of that power.
20
            86.     Moreover, as a result of Defendant Amazon’s unlawful conduct, Plaintiffs’ and
21
     Class Members’ biometric identifiers and information are no longer under their control and are
22
     available to a potentially unlimited range of unknown individuals for whatever uses they please.
23

24   These injuries, which are imminent and clearly impending, are in addition to the injuries

25   Plaintiffs and Class Members have already sustained as a result of Defendant’s actions.
26
            87.     As a result of Defendant Amazon’s misconduct, Plaintiffs and Class Members
27
     have no recourse for the fact that their biologically unique information has been compromised.
28

     CLASS ACTION COMPLAINT - 16                                                          LOEVY & LOEVY
                                                                                     100 KING ST., #100-748
                                                                            SEATTLE, WASHINGTON 98104
                                                                         T: 312-243-5900, FAX: 312-243-5092
              Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 17 of 27



 1          88.     Moreover, as a result of Defendant Amazon’s misconduct, Plaintiffs and Class
 2
     Members are likely to withdraw from biometric-facilitated transactions and other facially-
 3
     mediated electronic participation.
 4
                                  CLASS ACTION ALLEGATIONS
 5

 6          89.     Plaintiffs bring this action on behalf of themselves and as a class action under

 7   Federal Rule of Civil Procedure 23, seeking damages and equitable relief on behalf of the
 8
     following Class for which Plaintiffs seek certification: All Illinois residents whose faces appear
 9
     in the Diversity in Faces Dataset obtained by Defendant Amazon.
10
            90.     Excluded from the Class are: (a) Defendant Amazon; (b) any parent, affiliate or
11

12   subsidiary of Defendant Amazon; (c) any entity in which Defendant Amazon has a controlling

13   interest; (d) any of Defendant Amazon’s officers or directors; or (e) any successor or assign of
14
     Defendant Amazon. Also excluded are any judge or court personnel assigned to this case and
15
     members of their immediate families.
16
            91.     Plaintiffs reserve the right to amend or modify the class definitions with greater
17

18   specificity or division after having had an opportunity to conduct discovery.

19          92.     Numerosity. While the exact number of Class Members is not known at this
20
     time, Defendant Amazon obtained the biometric identifiers and information from approximately
21
     one million images of faces, and Plaintiffs estimate the total number of Class Members to be in
22
     the thousands. Consistent with Rule 23(a)(1), the proposed Class is therefore so numerous that
23

24   joinder of all members is impracticable. Class Members may be identified through objective

25   means, including objective data available to Defendant Amazon regarding the images in the
26
     Diversity in Faces Dataset. Class Members may be notified of the pendency of this action by
27

28

     CLASS ACTION COMPLAINT - 17                                                        LOEVY & LOEVY
                                                                                   100 KING ST., #100-748
                                                                          SEATTLE, WASHINGTON 98104
                                                                       T: 312-243-5900, FAX: 312-243-5092
              Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 18 of 27



 1   recognized, Court-approved notice dissemination methods, which may include U.S. mail,
 2
     electronic mail, internet postings, social media and/or published notice
 3
            93.     Commonality and predominance. Common questions of law and fact exist as
 4
     to all Class Members. These common questions of law or fact predominate over any questions
 5

 6   affecting only individual members of the proposed Class. Common questions include, but are

 7   not limited to, the following:
 8
                    a.      Whether Defendant Amazon obtained the biometric identifiers and
 9
                            information of Plaintiffs and Class Members;
10
                    b.      Whether Defendant Amazon collected the biometric identifiers and
11

12                          information of Plaintiffs and Class Members;

13                  c.      Whether Defendant Amazon stored the biometric identifiers and
14
                            information of Plaintiffs and Class Members;
15
                    d.      Whether Defendant Amazon used the biometric identifiers and
16
                            information of Plaintiffs and Class Members;
17

18                  e.      Whether Defendant Amazon possessed the biometric identifiers and

19                          information of Plaintiffs and Class Members;
20
                    f.      Whether Defendant Amazon profited from the biometric identifiers and
21
                            information of Plaintiffs and Class Members;
22
                    g.      Whether Defendant Amazon provided the notice required by BIPA
23

24                          before obtaining the biometric identifiers and information of Plaintiffs

25                          and Class Members;
26
                    h.      Whether Defendant Amazon obtained written releases from Plaintiffs and
27
                            Class Members or their legally authorized representatives before
28

     CLASS ACTION COMPLAINT - 18                                                        LOEVY & LOEVY
                                                                                   100 KING ST., #100-748
                                                                          SEATTLE, WASHINGTON 98104
                                                                       T: 312-243-5900, FAX: 312-243-5092
              Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 19 of 27



 1                         collecting, obtaining, storing and using the biometric identifiers and
 2
                           information of Plaintiffs and Class Members;
 3
                    i.     Whether Defendant Amazon had in place – and disclosed to the public –
 4
                           the written retention and destruction policies required by BIPA while in
 5

 6                         possession of Plaintiffs’ and Class Members’ biometric identifiers and

 7                         information;
 8
                    j.     Whether Plaintiffs and Class Members suffered damages as a proximate
 9
                           result of Defendant Amazon’s unlawful conduct; and
10
                    k.     Whether Plaintiffs and Class Members are entitled to damages, equitable
11

12                         relief and other relief.

13          94.     Typicality. Plaintiffs’ claims are typical of the claims of the Class they seek to
14
     represent because Plaintiffs and all members of the proposed Class have suffered similar
15
     injuries as a result of the same practices alleged herein. Plaintiffs have no interests to advance
16
     adverse to the interests of the other members of the proposed Class.
17

18          95.     Adequacy.     Plaintiffs will fairly and adequately protect the interests of the

19   proposed Class and have retained as their counsel attorneys experienced in class actions and
20
     complex litigation.
21
            96.     Superiority. A class action is superior to other available means for the fair and
22
     efficient adjudication of this dispute. The injury suffered by each Class Member, while
23

24   meaningful on an individual basis, may not be of such magnitude as to make the prosecution of

25   individual actions against Defendant Amazon economically feasible. Even if Class Members
26
     could afford individual litigation, those actions would put immeasurable strain on the court
27
     system. Moreover, individual litigation of the legal and factual issues of the case would increase
28

     CLASS ACTION COMPLAINT - 19                                                        LOEVY & LOEVY
                                                                                   100 KING ST., #100-748
                                                                          SEATTLE, WASHINGTON 98104
                                                                       T: 312-243-5900, FAX: 312-243-5092
              Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 20 of 27



 1   the delay and expense to all parties and the court system. A class action, however, presents far
 2
     fewer management difficulties and provides the benefit of a single adjudication, economy of
 3
     scale and comprehensive supervision by a single court.
 4
            97.     In the alternative, the proposed Class may be certified because:
 5

 6                  a.      The prosecution of separate actions by each individual member of the

 7                          proposed Class would create a risk of inconsistent adjudications, which
 8
                            could establish incompatible standards of conduct for Defendant
 9
                            Amazon;
10
                    b.      The prosecution of individual actions could result in adjudications that as
11

12                          a practical matter would be dispositive of the interests of non-party Class

13                          Members or which would substantially impair their ability to protect their
14
                            interests; and
15
                    c.      Defendant Amazon acted or refused to act on grounds generally
16
                            applicable to the proposed Class, thereby making final and injunctive
17

18                          relief appropriate with respect to members of the proposed Class.

19          98.     Pursuant to Rule 23(c)(4), particular issues are appropriate for certification –
20
     namely the issues described in paragraph 93, above – because resolution of such issues would
21
     advance the disposition of the matter and the parties’ interests therein.
22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT - 20                                                         LOEVY & LOEVY
                                                                                    100 KING ST., #100-748
                                                                           SEATTLE, WASHINGTON 98104
                                                                        T: 312-243-5900, FAX: 312-243-5092
              Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 21 of 27



 1                                       CLAIMS FOR RELIEF
 2
                                        COUNT ONE
 3                          (VIOLATION OF BIPA – 740 ILCS § 14/15(b))

 4          99.     Plaintiffs restate and reallege all paragraphs of this Class Action Complaint as
 5
     though fully set forth herein.
 6
            100.    As alleged above, Defendant Amazon violated BIPA by collecting and obtaining
 7
     individuals’ biometric identifiers and information, including the biometric identifiers and
 8

 9   information of Plaintiffs and Class Members, without providing the requisite written

10   information and without obtaining the requisite written releases.
11
            101.    Defendant Amazon’s violations of BIPA were intentional and reckless or,
12
     pleaded in the alternative, negligent.
13
            102.    As a direct and proximate result of Defendant Amazon’s violations of BIPA,
14

15   Plaintiffs and Class Members have suffered and will continue to suffer injury.

16          103.    Plaintiffs and Class Members seek as monetary relief the greater of $5,000 or
17
     actual damages or, pleaded in the alternative, $1,000 or actual damages.
18
            104.    Unless and until enjoined and restrained by order of this Court, Defendant
19
     Amazon’s wrongful conduct will continue to cause great and irreparable injury to Plaintiffs and
20

21   Class Members in that their biometric identifiers and information can be viewed and used by

22   unauthorized persons. Plaintiffs and Class Members have no adequate remedy at law for their
23
     injuries in that a judgment for monetary damages will not end the misuse of Plaintiffs’ and
24
     Class Members’ biometric identifiers and information.
25
            105.    Plaintiffs and Class Members also seek punitive damages, injunctive relief and
26

27   the reasonable attorney’s fees, costs and expenses relating to this action.

28

     CLASS ACTION COMPLAINT - 21                                                          LOEVY & LOEVY
                                                                                     100 KING ST., #100-748
                                                                            SEATTLE, WASHINGTON 98104
                                                                         T: 312-243-5900, FAX: 312-243-5092
              Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 22 of 27



 1                                       COUNT TWO
                             (VIOLATION OF BIPA – 740 ILCS § 14/15(c))
 2

 3          106.    Plaintiffs restate and reallege all paragraphs of this Class Action Complaint, as

 4   though fully set forth herein.
 5
            107.    As alleged above, Defendant Amazon violated BIPA by unlawfully profiting
 6
     from individuals’ biometric identifiers and biometric information, including the biometric
 7
     identifiers and information of Plaintiffs and Class Members.
 8

 9          108.    Defendant Amazon’s violations of BIPA were intentional and reckless or,

10   pleaded in the alternative, negligent.
11
            109.    As a direct and proximate result of Defendant Amazon’s violations of BIPA,
12
     Plaintiffs and Class Members have suffered and will continue to suffer injury.
13
            110.    Plaintiffs and Class Members seek as monetary relief the greater of $5,000 or
14

15   actual damages or, pleaded in the alternative, $1,000 or actual damages.

16          111.    Unless and until enjoined and restrained by order of this Court, Defendant
17
     Amazon’s wrongful conduct will continue to cause great and irreparable injury to Plaintiffs and
18
     Class Members in that their biometric identifiers and information can be viewed and used by
19
     unauthorized persons. Plaintiffs and Class Members have no adequate remedy at law for their
20

21   injuries in that a judgment for monetary damages will not end the misuse of Plaintiffs’ and

22   Class Members’ biometric identifiers and information.
23
            112.    Plaintiffs and Class Members also seek punitive damages, injunctive relief and
24
     the reasonable attorney’s fees, costs and expenses relating to this action.
25

26

27

28

     CLASS ACTION COMPLAINT - 22                                                         LOEVY & LOEVY
                                                                                    100 KING ST., #100-748
                                                                           SEATTLE, WASHINGTON 98104
                                                                        T: 312-243-5900, FAX: 312-243-5092
              Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 23 of 27



 1                                          COUNT THREE
                                        (UNJUST ENRICHMENT)
 2

 3          113.    Plaintiffs restate and reallege all paragraphs of this Class Action Complaint as

 4   though fully set forth herein.
 5
            114.    Defendant Amazon obtained a monetary benefit from Plaintiffs and Class
 6
     Members to their detriment. Defendant did so by profiting off of Plaintiffs’ and Class Members’
 7
     biometric identifiers and information, while exposing Plaintiffs and Class Members to a
 8

 9   heightened risk of privacy and informational harms and depriving them of their control over

10   their biometric data.
11
            115.    Plaintiffs and Class Members did not authorize Defendant Amazon to collect,
12
     obtain, store, use, possess and profit off of their biometric identifiers and information.
13
            116.    Defendant Amazon appreciated, accepted and retained the benefit bestowed upon
14

15   it under inequitable and unjust circumstances arising from Defendant’s conduct toward

16   Plaintiffs and Class Members as described herein.
17
            117.    Defendant Amazon profited from Plaintiffs’ and Class Members’ biometric
18
     identifiers and information and did not provide full compensation for the benefit received from
19
     Plaintiffs and Class Members.
20

21          118.    Defendant Amazon obtained Plaintiffs’ and Class Members’ biometric identifiers

22   and information through inequitable means in that it obtained biometric data from Plaintiffs’
23
     and Class Members’ online photographs without permission and in violation of Illinois law.
24
            119.    Plaintiffs and Class Members have no adequate remedy at law.
25
            120.    Under the circumstances, it would be unjust and unfair for Defendant Amazon to
26

27   be permitted to retain any of the benefits obtained from Plaintiffs and Class Members and their

28   biometric identifiers and information.
     CLASS ACTION COMPLAINT - 23                                                          LOEVY & LOEVY
                                                                                     100 KING ST., #100-748
                                                                            SEATTLE, WASHINGTON 98104
                                                                         T: 312-243-5900, FAX: 312-243-5092
                Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 24 of 27



 1          121.    Under the principles of equity and good conscience, Defendant Amazon should
 2
     not be permitted to retain the biometric identifiers and information belonging to Plaintiffs and
 3
     Class Members because Defendant unlawfully obtained the biometric identifiers and
 4
     information.
 5

 6          122.    Defendant Amazon should be compelled to disgorge into a common fund or

 7   constructive trust, for the benefit of Plaintiffs and Class Members, proceeds that it unjustly
 8
     received as a result of obtaining, collecting, storing, using, possessing and profiting off of
 9
     Plaintiffs’ and Class Members’ biometric identifiers and information, including but not limited
10
     to the value of the intellectual property derived therefrom.
11

12                                          COUNT FOUR
                                         INJUNCTIVE RELIEF
13
            123.    Plaintiffs restate and reallege all paragraphs of this Class Action Complaint as
14

15   though fully set forth herein.

16          124.    Plaintiffs and Class Members have clear and ascertainable rights in need of
17
     protection – namely: (a) the right to have Defendant Amazon abide by its obligations under
18
     BIPA; (b) the right to control their biometric identifiers and information; and (c) the right to
19
     privacy.
20

21          125.    Plaintiffs and Class Members have no adequate remedy at law because a legal

22   remedy cannot retrieve the biometric identifiers and information that Defendant Amazon
23
     unlawfully collected, obtained, stored, used, possessed and otherwise profited from, and cannot
24
     end the invasion of privacy caused by Defendant’s conduct.
25
            126.    Plaintiffs and Class Members will suffer irreparable harm, as alleged herein,
26

27   caused by Defendant Amazon if its conduct is not so restrained, requiring injunctive relief.

28

     CLASS ACTION COMPLAINT - 24                                                        LOEVY & LOEVY
                                                                                   100 KING ST., #100-748
                                                                          SEATTLE, WASHINGTON 98104
                                                                       T: 312-243-5900, FAX: 312-243-5092
              Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 25 of 27



 1          127.    Plaintiffs and Class Members are likely to succeed on the merits because, as
 2
     alleged herein, Defendant Amazon unlawfully collected, obtained, stored, used, possessed and
 3
     otherwise profited from Plaintiffs’ and Class Members’ biometric identifiers and information
 4
     despite being prohibited from doing so.
 5

 6          128.    Plaintiffs and Class Members seek injunctive relief: (a) barring Defendant

 7   Amazon from any further use of Plaintiffs’ and Class Members’ biometric identifiers and
 8
     information; (b) barring Defendant Amazon from continuing to collect, obtain, store, use,
 9
     possess or profit from Plaintiffs’ and Class Members’ biometric identifiers and information; and
10
     (c) requiring Defendant Amazon to delete and destroy Plaintiffs’ and Class Members’ biometric
11

12   identifiers and information.

13                                      PRAYER FOR RELIEF
14
                    WHEREFORE, Plaintiffs Steven Vance and Tim Janecyk, on behalf of
15
     themselves and on behalf of the Class, respectfully seek from the Court the following relief:
16
                    a.     Certification of the Class as requested herein;
17

18                  b.     Appointment of Plaintiffs as Class representatives and their undersigned

19                         counsel as Class counsel;
20
                    c.     An award of damages for Plaintiffs and members of the proposed Class,
21
                           including statutory and punitive damages;
22
                    d.     An award of equitable, injunctive and declaratory relief for Plaintiffs and
23

24                         members of the proposed Class, including an injunction (i) barring

25                         Defendant Amazon from any further use of the biometric identifiers and
26
                           information of Plaintiffs and members of the Class; (ii) barring Defendant
27
                           from continuing to collect, obtain, store, use, possess and profit from
28

     CLASS ACTION COMPLAINT - 25                                                        LOEVY & LOEVY
                                                                                   100 KING ST., #100-748
                                                                          SEATTLE, WASHINGTON 98104
                                                                       T: 312-243-5900, FAX: 312-243-5092
            Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 26 of 27



 1                      biometric identifiers and information of Plaintiffs and members of the
 2
                        Class; and (iii) requiring Defendant to delete and destroy all biometric
 3
                        identifiers and information of Plaintiffs and members of the Class;
 4
                 e.     An order requiring Defendant Amazon to disgorge into a common fund
 5

 6                      or constructive fund, for the benefit of Plaintiffs and members of the

 7                      proposed Class, proceeds that it unjustly received as a result of its
 8
                        collection, obtainment, storage, use, possession and profiting off of
 9
                        Plaintiffs’ and Class Members’ biometric identifiers and information;
10
                 f.     An award of pre-judgment and post-judgment interest for Plaintiffs and
11

12                      members of the proposed Class, as permitted by law;

13               g.     An award for Plaintiffs and members of the proposed Class of reasonable
14
                        attorneys’ fees and costs of suit, including expert witness fees; and
15
                 h.     An award for Plaintiffs and members of the proposed Class of any further
16
                        relief the Court deems proper.
17

18

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT - 26                                                     LOEVY & LOEVY
                                                                                100 KING ST., #100-748
                                                                       SEATTLE, WASHINGTON 98104
                                                                    T: 312-243-5900, FAX: 312-243-5092
              Case 2:20-cv-01084-RAJ Document 1 Filed 07/14/20 Page 27 of 27



 1                                         JURY DEMAND
 2
             Plaintiffs hereby demand a trial by jury pursuant to Federal Rule of Civil Procedure
 3
     38(b) on all issues so triable.
 4
     Dated this 14th day of July, 2020
 5

 6                                              STEVEN VANCE and TIMOTHY JANECYK, for
                                                themselves and others similarly situated,
 7

 8

 9                                       By:    ___________________________________
                                                David B. Owens, WSBA #53856
10                                              Attorney for Plaintiffs
11
     David B. Owens
12   LOEVY & LOEVY
     100 S. King Street, Suite 100
13   Seattle, WA 98104
     david@loevy.com
14

15   Michael Kanovitz*                              Gary Lynch*
     Scott R. Drury*                                Katrina Carroll*
16   LOEVY & LOEVY                                  Kyle A. Shamberg*
     311 N. Aberdeen, 3rd Floor                     Nicholas R. Lange*
17
     Chicago, Illinois 60607                        CARLSON LYNCH LLP
18   312.243.5900                                   111 West Washington Street, Suite 1240
     mike@loevy.com                                 Chicago, Illinois 60602
19   drury@loevy.com                                312.750.1265
                                                    glynch@carlsonlynch.com
20
     * pro hac vice applications forthcoming        kcarroll@carlsonlynch.com
21                                                  kshamberg@carlsonlynch.com
                                                    nlange@carlsonlynch.com
22
                                                    * pro hac vice applications forthcoming
23

24

25

26

27

28

     CLASS ACTION COMPLAINT - 27                                                    LOEVY & LOEVY
                                                                               100 KING ST., #100-748
                                                                      SEATTLE, WASHINGTON 98104
                                                                   T: 312-243-5900, FAX: 312-243-5092
